SECOND AMENDED AND RESTATED INDEMNITY AGREEMENT





            THIS SECOND AMENDED AND RESTATED INDEMNITY AGREEMENT (the
“Agreement”) is entered into the ____ day of December, 2004 by and among RY-8,
INC., a Hawaii corporation (“Borrower”), ROY’S HOLDINGS, INC., a Hawaii
corporation (“RHI”), OUTBACK STEAKHOUSE, INC., a Delaware corporation (“OSI”),
and OS PACIFIC, INC., a Florida corporation and wholly owned subsidiary of OSI
(“OSP”).  OSI and OSP are sometimes hereafter collectively referred to as the
“Guarantors”.



WHEREAS, RHI is the sole shareholder of Borrower; and



WHEREAS, Borrower and OSP entered into that certain Joint Venture Agreement
dated June 17, 1999, as amended by that certain First Amendment to Joint Venture
Agreement dated October 31, 2000 (collectively the “Joint Venture Agreement”),
pursuant to which a Florida joint venture was formed under the name
Roy’s/Outback Joint Venture (the “Joint Venture”); and



WHERAS, under the terms and conditions of the Joint Venture Agreement, OSP has
agreed to cause OSI to provide a guarantee of loans to Borrower from third party
financial institutions in amounts sufficient to fund Borrower’s share of
additional capital contributions to the Joint Venture and to refinance such
loans to the extent either Borrower or the Joint Venture, using commercially
reasonable efforts, cannot refinance such loans without OSI’s loan guarantee;
and



WHEREAS, Borrower and Guarantors are parties to that certain Credit and Guaranty
Agreement with WACHOVIA BANK, N.A., a national banking association (the “Bank”),
pursuant to which the Bank has agreed to provide Borrower with a credit facility
in the original amount of TWELVE MILLION AND NO/100 DOLLARS ($12,000,000.00)
(the “Original Line of Credit”); and



WHEREAS, Borrower and Guarantors have entered into that certain First Amendment
to Credit and Guaranty Agreement dated October 19, 2001 with the Bank, pursuant
to which the Bank has agreed to increase the Original Line of Credit to
TWENTY-FOUR MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($24,500,000.00) in
the aggregate (the “Amended Line of Credit”); and



WHEREAS, Borrower and Guarantors have entered into that certain Second Amendment
to Credit and Guaranty Agreement of even date herewith with the Bank, pursuant
to which the Bank has agreed to extend the termination date of the Amended Line
of Credit to June 30, 2007 and to make certain other modifications to the
Amended Line of credit increase the Original Line of Credit to TWENTY-FOUR
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($24,500,000.00) in the
aggregate (the “Second Amended Line of Credit”); and



WHEREAS, as a condition of providing the Original Line of Credit and the Amended
Line of Credit to Borrower, the Bank required that the Guarantors guarantee the
Original Line of Credit and the Amended Line of Credit; and



WHEREAS, as a condition of providing the Second Amended Line of Credit to
Borower, the Bank has required that the Guarantors guarantee the Second Amended
Line of Credit (the “Guaranty”); and



WHEREAS, the Guarantors have agreed to provide the Guaranty subject to the terms
and conditions of this Agreement; and



WHEREAS, the parties entered into that certain Indemnity Agreement dated October
31, 2000 (the “Original Indemnity Agreement”) as amended and restated by that
certain Amended and Restated Indemnity Agreement dated October 19, 2001 to
reflect the effect of the increase of the Original Line of Credit to
$24,500,000.00 in the aggregate and certain other agreements of the parties
(“First Amended Indemnity Agreement”).



WHEREAS, the parties desire to further amend and restate the the Original
Indemnity greement and the First Amended Indemnity Agreement to reflect the
extension of the termination date of the Second Amended Line of Credit and
certain other agreements of the parties (“Second Amended Indemnity Agreement”).



NOW THEREFORE, intending to be legally bound, in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:



1.         Recitals. The above recitals are true and correct and incorporated
herein by reference.



2.         Indemnification. Borrower and RHI (collectively “Indemnitors”) shall
indemnify OSI and OSP against all losses, claims, damages or liabilities, joint
or several, which arise out of or are based upon OSI’s and/or OSP’s guarantee of
the Second Amended Line of Credit ; and will reimburse OSI and/or OSP, as
applicable, for any payments made under the guarantee of the Second Amended Line
of Credit  and any legal or other expenses reasonably incurred in connection
with defending any such loss, claim, damage, liability or action.



3.         Security Interest. Indemnitors’ indemnification obligations, as
provided in Section 2 above, shall be secured by a first priority lien upon any
and all of Borrower’s interests in the Joint Venture, which lien may be
foreclosed, at the option of OSI or OSP, in the manner provided in the Florida
Uniform Commercial Code, and OSI and OSP shall have all rights and remedies
provided to secured parties in the Florida Uniform Commercial Code.  So long as
any guaranty by OSI or OSP is outstanding, Borrower shall not grant any other
security interest in, or otherwise pledge or encumber, its interest in the Joint
Venture.  Borrower agrees to execute a Security Agreement in the form attached
hereto as Exhibit A to evidence such security interest.



4.         Limit on Borrowing.  Guarantors reserve the right, upon notice to
Borrower and Bank, to limit the amount of the Guaranty; provided however,
nothing contained in this section will permit Guarantor to limit the Guaranty to
less than any amounts then outstanding under the Second Amended Line of Credit 
and any interest, fees, penalties or similar costs associated therewith.



5.         Term of Agreement. This Agreement shall remain in full force and
effect for the longer of (a) the term of the Second Amended Line of Credit  and
any renewal thereof; or (b) so long as any amounts are outstanding under the
Second Amended Line of Credit  or any renewal thereof.



6.         Waiver.The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times.



7.         Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their legal representatives, and proper
successors or assigns, as the case may be.



8.         Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Florida without giving
effect to the principles of comity or conflicts of laws thereof.



9.         Jurisdiction and Venue. Each party hereto agrees that the state and
federal courts in the State of Florida, in the judicial circuit where OSI has
its principal office, shall be the exclusive jurisdiction and venue for
resolution of all disputes and causes of action arising out of this Agreement
and each party hereby agrees to submit to the personal jurisdiction and venue of
the state and federal courts in the State of Florida, in the judicial circuit
where OSI has its principal office, for resolution of all disputes and causes of
action arising out of this Agreement, and each party hereby waives all questions
of personal jurisdiction and venue of such courts, including, without
limitation, the claim or defense therein that such courts constitute an
inconvenient forum.



10.        Costs of Enforcement. In the event it is necessary for a party to
take legal action to enforce the terms of this Agreement, the prevailing party
in any such action shall be entitled to, from any non-prevailing party,
reasonable attorneys’ fees and costs in connection therewith.



11.        Captions; Terms. The captions of this Agreement are for convenience
only, and shall not be construed to limit, define, or modify the substantive
terms hereof.



12.        Entire Agreement; Counterparts. This Agreement and the agreements
referred to herein (excluding the Original Indemnity Agreement and the First
Amended Indemnity Agreement) constitute the entire agreement between the parties
hereto concerning the subject matter hereof, and supersedes all prior memoranda,
correspondence, conversations, and agreements (including, but not limited to,
the Original Indemnity Agreement and the First Amended Indemnity Agreement).
This Agreement may be executed in several identical counterparts that together
shall constitute but one and the same Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



RY-8,
INC.,                                                                             
OS PACIFIC, INC.,
a Hawaii
corporation                                                                 a
Florida corporation





By:                                                      
                                    By:
                                                     
Terrence Lee, Vice President                                                   
Robert D. Basham, President





ROY’S HOLDINGS, INC.,                                                      
OUTBACK STEAKHOUSE, INC.,
a Hawaii
corporation                                                                 a
Delaware corporation





By:                                                      
                                    By:
                                                     
Terrence Lee, Vice President                                                   
Robert D. Basham, President